Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carper (U.S. Publication No. 20180054526).
Regarding claim 1, Carper discloses a system comprising:
a display ([0037] - display device 238);
a user input device ([0052] - the tag indicators may include input selected from tactile input provided via either or both of the communications device and the second communications device; and auditory input provided via either or both…);
an audio communications terminal for sending and receiving audio messages ([0040] - the method 300 may be partially or entirely performed by a telecommunications device);
a recording medium coupled to the audio communications terminal for recording audio messages received via the audio communications terminal ([0056] - the party/callee may record the audible message and simultaneously or subsequently provide indicators to the voicemail system that certain portions of the recording should be tagged);
a tagging system coupled to the recording medium for tagging each of the messages recorded on the recording medium as a function of a question with which each of the messages recorded on the recording medium is associated ([0027] - receiving a prompt having associated therewith one or more prompt tags; receiving a response corresponding to the prompt, the response having associated therewith one or more response tags; and processing the response to determine either or both);
and a processor coupled to the display, user input device, recording medium and tagging system, wherein the processor comprises code for performing the following steps for each question of a plurality of questions ([0028] - program instructions are executable by a processor to cause the processor to perform a method);
initiating, by a user, one of the questions of the plurality of questions ([0057] - the first portion of the prompt may identify the entity the caller has reached, hours of operation, contact information for the entity, etc. and may indicate a number of questions/requests that will be presented to the caller. The callee may subsequently input tag indicators to the voicemail system and record additional portions of the prompt after providing each tag indicator, e.g. speaking the questions or requests for specific items of information…);
displaying the one of the questions of the plurality of questions, having been initiated, on the display ([0049] - displaying in the case of a telecommunicatios device, such as a smartphone, for example) the additional prompt to a user; and receiving an additional response from the user in response to transmitting or displaying the additional prompt);
recording via the audio communications terminal audio for a respective response associated with the one of the questions of the plurality of questions, having been initiated ([0057] - subsequent pro vision of tag indicators may involve the callee recording a first portion of the prompt, e.g. a generic greeting, introduction, and/or summary of the information the caller should provide in response to the prompt);
directing the tagging system to tag the response associated with the one of the questions of the plurality of questions ([0027] - receiving a prompt having associated therewith one or more prompt tags; receiving a response corresponding to the prompt, the response having associated therewith one or more response tags; and processing the response to determine either or both);
and repeating the steps of each of the plurality of questions ([0058] - determining a number of questions/requests included in a prompt, analyzing corresponding responses to determine completeness thereof).
Regarding claim 2, Carper discloses the system, further comprising said processor, wherein said processor further comprises code for recording via the audio communications terminal audio for a respective question associated with one of the questions of the plurality of questions, and wherein said repeating includes repeating the recording of the audio for the respective question for each of the plurality of questions ([0023] - such solutions allow the caller to repeat the prompt [0056] - the party/callee may record the audible message and simultaneously or subsequently provide indicators to the voicemail system that certain portions of the recording should be tagged).
Regarding claim 3, Carper discloses the system, further comprising said audio communications terminal, wherein said audio communications terminal sends a respective audio message associated with one of said questions of the plurality of questions, and wherein said repeating includes repeating the respective audio message for each of the plurality of questions ([0023] - such solutions allow the caller to repeat the prompt [0027] - receiving a prompt having associated therewith one or more prompt tags; receiving a response corresponding to the prompt, the response having associated therewith one or more response tags; and processing the response to determine either or both [0058] - determining a number of questions/requests included in a prompt, analyzing corresponding responses to determine completeness thereof).
Regarding claim 4, Carper discloses the system, further comprising an input device for receiving an input from the user, wherein each recording via the audio communications terminal of said respective response is in response to a respective input from the user ([0052] - the tag indicators may include input selected from tactile input provided via either or both of the communications device and the second communications device; and auditory input provided via either or both… [0057] - subsequent provision of tag indicators may involve the callee recording a first portion of the prompt, e.g. a generic greeting, introduction, and/or summary of the information the caller should provide in response to the prompt).
Regarding claim 5, Carper discloses the system, further comprising an input device for receiving input from the user, wherein each directing of the tagging system to tag the response associated with the one of the questions of the plurality of questions is in response to a respective input from the use ([0027] - receiving a prompt having associated therewith one or more prompt tags; receiving a response corresponding to the prompt, the response having associated therewith one or more response tags; and processing the response to determine either or both [0052] – Thus, users may indicate tags by interacting with the communications device by pressing one or more keys on the communications device, and/or by speaking key phrases to indicate presence of a tag in association with the response).
Regarding claim 6, Carper discloses the system, further comprising a network adaptor, wherein the network adaptor is configured to transmit each response having been tagged via a communications network to a reviewer system ([0080] - A network adapter card or network interface in each computing/processing device receives computer readable program instructions from the network and forwards the computer readable program instructions for storage in a computer readable storage medium within the respective computing/processing device).
Regarding claim 7, Carper discloses the system, further comprising an audio transcriber configured to automatically transcribe each response tagged by said tagging system into plain text ([0044] - e.g. parsing audio content to extract therefrom text for comparison to the prompt, parsing metadata associated with the prompt to determine the number of tags associated with the response, comparing the tags associated with the response with tags associated with the prompt, etc. as would be appreciated by a skilled artisan upon reading the present disclosures).
Regarding claim 8, Carper discloses the system, a search engine configured to search for at least one keyword in a transcription generated in response to said automatically transcribing ([0052] - speaking key phrases to indicate presence of a tag in association with the response. The tags may be associated with the prompt and/or response as metadata, e.g. where the prompt and/or response comprise audio data, the tags may include metadata identifying the tag type, tag sequential position, and/or a time stamp within the audio data to which the tag corresponds).
Regarding claim 12, Carper discloses the system, wherein said tagging system comprises the recording ([0027] - receiving a prompt having associated therewith one or more prompt tags; receiving a response corresponding to the prompt, the response having associated therewith one or more response tags; and processing the response to determine either or both).
Regarding claim 13, Carper discloses the system, wherein said recording comprising a continuous recording comprising said audio for each of said respective responses associated with each of said questions of the plurality of questions ([0057] - the first portion of the prompt may identify the entity the caller has reached, hours of operation, contact information for the entity, etc. and may indicate a number of questions/requests that will be presented to the caller. The callee may subsequently input tag indicators to the voicemail system and record additional portions of the prompt after providing each tag indicator, e.g. speaking the questions or requests for specific items of information, optionally with a more detailed description of each particular item of information, following input of a tag indicator).
Regarding claim 14, Carper discloses a method for audio processing, comprising steps including:
initiating a question of a plurality of questions ([0057] - indicate a number of questions/requests that will be presented to the caller. The callee may subsequently input tag indicators to the voicemail system and record additional portions of the prompt after providing each tag indicator, e.g. speaking the questions or requests for specific items of information…);
displaying the question on a display ([0049] - displaying in the case of a telecommunicatios device, such as a smartphone, for example) the additional prompt to a user; and receiving an additional response from the user in response to transmitting or displaying the additional prompt);
recording audio for a response associated with the question ([0027] - receiving a prompt having associated therewith one or more prompt tags; receiving a response corresponding to the prompt, the response having associated therewith one or more response tags; and processing the response to determine either or both);
tagging the response associated with the question ([0027] - receiving a prompt having associated therewith one or more prompt tags; receiving a response corresponding to the prompt, the response having associated therewith one or more response tags; and processing the response to determine either or both);
and repeating the steps for each of the plurality of questions ([0058] - determining a number of questions/requests included in a prompt, analyzing corresponding responses to determine completeness thereof).
Regarding claim 15, Carper discloses the method, further comprising: recording audio for the question, wherein repeating the steps includes repeating the recording of the audio for the question ([0023] - such solutions allow the caller to repeat the prompt [0027] - receiving a prompt having associated therewith one or more prompt tags; receiving a response corresponding to the prompt, the response having associated therewith one or more response tags; and processing the response to determine either or both [0058] - determining a number of questions/requests included in a prompt, analyzing corresponding responses to determine completeness thereof).
Regarding claim 16, Carper discloses the method, further comprising: sending an audio message associated with the question, wherein repeating the steps includes repeating the audio message ([0021] - repeat an entire response in order to retrieve particular information [0027] - receiving a prompt having associated therewith one or more prompt tags; receiving a response corresponding to the prompt, the response having associated therewith one or more response tags; and processing the response to determine either or both [0058] - determining a number of questions/requests included in a prompt, analyzing corresponding responses to determine completeness thereof).
Regarding claim 17, Carper discloses the method, further comprising: receiving an input from a user, wherein the audio is recorded in response to receiving the input ([0052] - the tag indicators may include input selected from tactile input provided via either or both of the communications device and the second communications device; and auditory input provided via either or both… [0057] - subsequent pro vision of tag indicators may involve the callee recording a first portion of the prompt, e.g. a generic greeting, introduction, and/or summary of the information the caller should provide in response to the prompt).
Regarding claim 18, Carper discloses a non-transitory computer readable medium storing code for audio processing, the code comprising instructions executable by a processor to ([0028] - The computer readable storage medium is not a transitory signal per se, and the program instructions are executable by a processor to cause the processor to perform a method):
initiate a question of a plurality of questions ([0057] - indicate a number of questions/requests that will be presented to the caller. The callee may subsequently input tag indicators to the voicemail system and record additional portions of the prompt after providing each tag indicator, e.g. speaking the questions or requests for specific items of information…);
display the question on a display ([0049] - displaying in the case of a telecommunicatios device, such as a smartphone, for example) the additional prompt to a user; and receiving an additional response from the user in response to transmitting or displaying the additional prompt);
record audio for a response associated with the question ([0027] - receiving a prompt having associated therewith one or more prompt tags; receiving a response corresponding to the prompt, the response having associated therewith one or more response tags; and processing the response to determine either or both);
tag the response associated with the question ([0027] - receiving a prompt having associated therewith one or more prompt tags; receiving a response corresponding to the prompt, the response having associated therewith one or more response tags; and processing the response to determine either or both);
and repeat the steps for each of the plurality of questions ([0058] - determining a number of questions/requests included in a prompt, analyzing corresponding responses to determine completeness thereof).
	Regarding claim 19, Carper discloses the non-transitory computer readable medium of, the code further comprising instructions executable by the processor to: record audio for the question, wherein repeating the steps includes repeating the recording of the audio for the question ([0023] - such solutions allow the caller to repeat the prompt [0027] - receiving a prompt having associated therewith one or more prompt tags; receiving a response corresponding to the prompt, the response having associated therewith one or more response tags; and processing the response to determine either or both [0058] - determining a number of questions/requests included in a prompt, analyzing corresponding responses to determine completeness thereof).
	Regarding claim 20, Carper discloses the non-transitory computer readable medium of claim 18, the code further comprising instructions executable by the processor to: send an audio message associated with the question, wherein repeating the steps includes repeating the audio message ([0021] - repeat an entire response in order to retrieve particular information [0027] - receiving a prompt having associated therewith one or more prompt tags; receiving a response corresponding to the prompt, the response having associated therewith one or more response tags; and processing the response to determine either or both [0058] - determining a number of questions/requests included in a prompt, analyzing corresponding responses to determine completeness thereof).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Carper (U.S. Publication No. 20180054526) in view of Wright (U.S. Publication No. 20180165723).
Regarding claim 9, Carper discloses all of the limitations as in claim 1, above.
However, Carper does not disclose the system, further comprising a rating device for receiving a respective rating from the user for each respective response to each respective question of the plurality of questions, wherein each respective rating is received after each respective response is received and before a next respective response is received.
Wright does teach the system, further comprising a rating device for receiving a respective rating from the user for each respective response to each respective question of the plurality of questions, wherein each respective rating is received after each respective response is received and before a next respective response is received ([0096] - a user may want to use a single number, or Quality Score, to describe the quality of an interaction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carper to incorporate the teachings of Wright in order to implement the system, further comprising a rating device for receiving a respective rating from the user for each respective response to each respective question of the plurality of questions, wherein each respective rating is received after each respective response is received and before a next respective response is received. Doing so allows interactions to be segmented into smaller subdivisions (for example by topic) (Wright [0096]).
Regarding claim 10, Carper discloses all of the limitations as in claim 1, above.
However, Carper does not disclose the system, further comprising a rating device for receiving a respective rating from the user for each respective response to each respective question of the plurality of questions, wherein each respective rating is received after a last of said respective responses to a last of said respective questions of said plurality of questions is received.
Wright does teach the system, further comprising a rating device for receiving a respective rating from the user for each respective response to each respective question of the plurality of questions, wherein each respective rating is received after a last of said respective responses to a last of said respective questions of said plurality of questions is received ([0097] - The Quality Score assigned to each item in the Truth Set for that model may be a related to the keywords and phrases used in the item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carper to incorporate the teachings of Wright in order to implement the system, further comprising a rating device for receiving a respective rating from the user for each respective response to each respective question of the plurality of questions, wherein each respective rating is received after a last of said respective responses to a last of said respective questions of said plurality of questions is received. Doing so allows interactions to be segmented into smaller subdivisions (for example by topic) (Wright [0096]).
Regarding claim 11, Carper discloses all of the limitations as in claim 1, above.
However, Carper does not disclose the system, further comprising a rating device for receiving a respective rating from the user for each respective response to each respective question of the plurality of questions, wherein each respective rating is selected from the group consisting of an emoticon and an emoji.
Wright does teach the system, further comprising a rating device for receiving a respective rating from the user for each respective response to each respective question of the plurality of questions, wherein each respective rating is selected from the group consisting of an emoticon and an emoji ([0057] - in the SMS platform abbreviations or emoji may have greater weight than in the voice platform).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carper to incorporate the teachings of Wright in order to implement the system, further comprising a rating device for receiving a respective rating from the user for each respective response to each respective question of the plurality of questions, wherein each respective rating is selected from the group consisting of an emoticon and an emoji. Doing so allows for greater model accuracy (Wright [0057]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crandall (U.S. Publication No. 20050210394) teaches a method for providing concurrent audio-video and audio instant messaging sessions. Gordon (U.S. Patent No. 10440169) teaches a screen interface for a mobile device apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN DANIEL KIM whose telephone number is (571) 272-1405.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN DANIEL KIM/
Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658